        Case 3:20-cv-00318-LPR-BD Document 6 Filed 12/07/20 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

 DEURSLA LASHAY BARRON                                                             PLAINTIFF



 v.                              Case No. 3:20-cv-00318-LPR



 KYLE FRENCH                                                                     DEFENDANT
 Booking Officer, Craighead County Detention Center

                                            ORDER

       Plaintiff Deursla Barron filed her Complaint on October 9, 2020. (Doc. 2). Five days later,

on October 14, 2020, Magistrate Judge Beth Deere issued a Recommended Disposition. (Doc. 4).

Judge Deere recommends that the Court dismiss the case because Ms. Barron’s Complaint failed

to state a claim for relief. Seven days after Judge Deere issued her Recommendation, Ms. Barron

filed an Addendum to her Complaint. (Doc. 5). The Addendum asserts at least one new claim

against Defendant Kyle French. (Id.). In light of this new filing, the Court will deny the

Recommendation and return the case to Judge Deere so that she can consider the claim or claims

in the Addendum. The Court stresses that this denial is not a ruling on the merits of the

Recommendation and it is not any comment on whether the Addendum states a valid cause of

action. Rather, it is simply this Court’s practice to allow the Magistrate Judge a full and first

opportunity to consider all of the claims in a case before the Court rules on the merits of a

recommendation.

       IT IS SO ORDERED this 7th day of December 2020.



                                                    ________________________________
                                                    LEE P. RUDOFSKY
                                                    UNITED STATES DISTRICT JUDGE
